IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,513-01


                     EX PARTE JOHN ANTHONY VALENTI, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2009CR0231-W2 IN THE 437TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In counts two and three, Applicant was

convicted of online solicitation of a minor, Tex. Penal Code § 33.021(b), and sentenced to 180 days’

imprisonment. He did not appeal his convictions.

        In a single ground, Applicant contends that his convictions in counts two and three are no

longer valid in light of Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). We decline to review

the merits of this ground. Under Article 11.07, confinement “means confinement for any offense

or any collateral consequence resulting from the conviction that is the basis of the instant habeas
                                                                                                2

corpus.” TEX . CODE CRIM . PROC. art. 11.07, § 3(c); see also Ex parte Harrington, 310 S.W.3d 452,

457 (Tex. Crim. App. 2010). Applicant’s sentences have discharged, and he has not alleged

collateral consequences. This application is dismissed without prejudice.

Filed: February 10, 2016
Do not publish